               Case 3:20-cv-06127-WHO Document 70 Filed 04/21/21 Page 1 of 4



1     Mark L. Whitaker (Pro Hac Vice)             Tharan Gregory Lanier (SBN 138784)
      MWhitaker@mofo.com                          tglanier@JonesDay.com
2     Mary Prendergast (CA BAR NO. 272737)        Nathaniel P. Garrett (SBN 248211)
      MPrendergast@mofo.com                       ngarrett@JonesDay.com
3     MORRISON & FOERSTER LLP                     JONES DAY
      2000 Pennsylvania Avenue, NW                555 California Street, 26th Floor
4     Washington, D.C 20006-1888                  San Francisco, CA 94104
      Telephone:   (202) 887-1500                 Telephone:     +1.415.626.3939
5     Facsimile:   (202) 887-0763                 Facsimile:     +1.415.875.5700

6     Jack W. Londen (CA BAR NO. 85776)           Joshua L. Fuchs (Pro Hac Vice)
      JLonden@mofo.com                            jlfuchs@JonesDay.com
7     MORRISON & FOERSTER LLP                     JONES DAY
      425 Market Street                           717 Texas Street, Suite 3300
8     San Francisco, California 94105-2482        Houston, TX 77002
      Telephone:    (415) 268-7000                Telephone:    +1.832.239.3719
9     Facsimile:    (415) 268-7522                Facsimile:    +1.832.239.3600

10    Roman Swoopes (CA BAR NO. 274167)           J. Christopher Carraway (Pro Hac Vice)
      RSwoopes@mofo.com                           chris.carraway@klarquist.com
11    MORRISON & FOERSTER LLP                     Klaus H. Hamm (State Bar No. 224905)
      755 Page Mill Road                          klaus.hamm@klarquist.com
12    Palo Alto, California 94304-1018            John D. Vandenberg (Pro Hac Vice)
      Telephone:     (650) 813-5600               john.vandenberg@klarquist.com
13    Facsimile:     (650) 494-0792               KLARQUIST SPARKMAN, LLP
14    Counsel for TERADATA US, INC. and           121 SW Salmon Street, Suite 1600
      TERADATA OPERATIONS, INC.                   Portland, OR 97204
15                                                Telephone:      +1.503.595.5300
                                                  Facsimile:      +1.503.595.5301
16
                                                  Attorneys for SAP SE, SAP AMERICA, INC.,
17                                                and SAP LABS, LLC

18                                UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA

20    TERADATA US, INC.,                           Case No. 3:20-cv-06127-WHO
           Plaintiff/Counterclaim-Defendant,
21                                                 STIPULATION AND [PROPOSED]
      and                                          ORDER REGARDING SCHEDULE
22                                                 FOR MOTION TO DISMISS SAP’S
      TERADATA OPERATIONS, INC.,
                                                   COUNTERCLAIMS
23          Counterclaim-Defendant,
24    v.
25    SAP SE, and SAP AMERICA, INC.,
            Defendants/Counterclaim-Plaintiffs,
26
      and
27
      SAP LABS, LLC,
28         Defendant.


     STIPULATION RE: SCHEDULE FOR MOTION TO DISMISS SAP’S COUNTERCLAIMS
     CASE NO. 3:20-CV-06127-WHO
              Case 3:20-cv-06127-WHO Document 70 Filed 04/21/21 Page 2 of 4



1            SAP SE and SAP America, Inc. (collectively “SAP”) filed their Answer and Counterclaims

2    on February 16, 2021. (ECF No. 55.) Teradata US, Inc. and Teradata Operations, Inc. (collectively

3    “Teradata”) filed a motion to dismiss SAP’s counterclaims asserting the infringement of U.S.

4    Patent Nos. 7,814,044 and 8,880,565 on April 19, 2021. (ECF No. 67.) Teradata noticed the

5    hearing for its motion to dismiss for June 9, 2021. (Id.) Given the noticed hearing date and the

6    needs for briefing the issues in the motion, the parties jointly request that the Court adjust the

7    default dates for the briefing that would otherwise apply under Local Rule 7-3. Subject to the

8    Court’s approval, the parties HEREBY STIPULATE and agree through their respective counsel

9    of record to the following schedule:

10
                             Event                              Current Date        Proposed Date
11
      Deadline for SAP to file its opposition to              May 3, 2021         May 12, 2021
12    Teradata’s motion to dismiss.
      Deadline for Teradata to file a reply in support of     May 10, 2021        May 24, 2021
13    its motion to dismiss.
14    Hearing date for Teradata’s motion to dismiss.          June 9, 2021        June 9, 2021

15
             These dates have not been previously modified. The proposed dates also provide more than
16
     fourteen days between the filing of the reply brief and the hearing. Further, changing these dates
17
     will not affect the schedule for the rest of the case.
18
     Dated: April 20, 2021                           Respectfully submitted,
19
                                              By:    By: /s/ J. Christopher Carraway
20                                                       J. Christopher Carraway
21
                                                     Counsel for Defendants/Counterclaim-Plaintiffs
22                                                   SAP SE and SAP AMERICA, INC., and for
                                                     Defendant SAP LABS, LLC
23
     Dated: April 20, 2021                           Respectfully submitted,
24
                                                     By: /s/ Jack W. Londen
25                                                       Jack W. Londen
26                                                   Counsel for Plaintiff/Counterclaim-Defendant
                                                     Teradata US, Inc., and for Counsel for
27                                                   Counterclaim-Defendant Teradata Operations, Inc.
28
                                                      -1-
     STIPULATION RE: SCHEDULE FOR MOTION TO DISMISS SAP’S COUNTERCLAIMS
     CASE NO. 3:20-CV-06127-WHO
              Case 3:20-cv-06127-WHO Document 70 Filed 04/21/21 Page 3 of 4



1                                        ECF ATTESTATION

2           I, J. Christopher Carraway, hereby attest pursuant to Local Rule 5-1(i)(3) that the

3    concurrence to the filing of this document has been obtained from each signatory hereto.

4
      Dated: April 20, 2021                   By: /s/ J. Christopher Carraway
5                                                 J. Christopher Carraway
6                                             Counsel for Defendants/Counterclaim-Plaintiffs
                                              SAP SE and SAP AMERICA, INC., and for
7                                             Defendant SAP LABS, LLC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   -2-

     STIPULATION RE: SCHEDULE FOR MOTION TO DISMISS SAP’S COUNTERCLAIMS
     CASE NO. 3:20-CV-06127-WHO
             Case 3:20-cv-06127-WHO Document 70 Filed 04/21/21 Page 4 of 4



1                                   [PROPOSED] ORDER

2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

3

4    Dated: April 21, 2021
                                           William H. Orrick
5                                          United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                            -1-
     [PROPOSED] ORDER ON STIP. RE: SCHEDULE FOR MOTION TO DISMISS SAP’S COUNTERCLAIMS
     CASE NO. 3:20-CV-06127-WHO
